Citation Nr: 0819639	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus and throat condition, to include as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as due to an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as post traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991, to include service in the Southwest Asia theater during 
the Persian Gulf War.  

This matter is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In his February 2006 substantive appeal, the veteran 
indicated his desire to have a Travel Board hearing.  
However, in subsequent correspondence dated in April 2006, he 
indicated that he no longer wanted a Travel Board hearing.


FINDINGS OF FACT

1.  By rating decision dated in September 1997, the RO denied 
the veteran's claims for service connection for a sinus and 
throat condition, skin condition, and PTSD; he did not file a 
timely notice of disagreement.  

2.  The RO's September 1997 decision represents the last 
final disallowance of entitlement to service connection for a 
sinus and throat condition, skin condition, and PTSD on the 
merits. 

3.  With respect to the claims for a sinus and throat 
condition and a skin condition, evidence received since the 
RO's September 1997 decision does not relate to a necessary 
unestablished fact or raise a reasonable possibility of 
substantiating the claim for service connection for these 
conditions.

4.  With respect to the claim for PTSD, the evidence added to 
the record since September 1997, when viewed by itself or in 
the context of the entire record, is neither cumulative nor 
redundant, and relates to an unestablished fact necessary to 
substantiate the claim.

5.  The medical evidence reflects a current diagnosis of 
PTSD; the veteran's diagnosis of PTSD has been related to in-
service stressors; and records show that the veteran served 
with the 82nd Airborne Division, which was in close proximity 
to scud missile interceptions in Saudi Arabia and likely 
witnessed the "death and destruction of war" in Iraq.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO's September 1997 
decision denying service connection for a sinus and throat 
condition is not new and material; thus, the claim remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2007).

2.  The evidence received since the RO's September 1997 
decision denying service connection for a skin condition is 
not new and material; thus, the claim remains final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2007).

3.  As to the claim for PTSD, the evidence received since the 
RO's September 1997 decision is new and material and the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  Giving the veteran the benefit of the doubt, PTSD was 
incurred during his period of active duty.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence that by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether a veteran has submitted new and 
material evidence sufficient to reopen a claim, VA must 
consider the evidence received since the last final denial of 
the claim on any basis, i.e., on the merits or denying 
reopening.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Historically, the RO denied a claim for service connection 
for a skin rash and a sinus/throat condition in a September 
1997 rating decision on the basis that evidence revealed 
these conditions were attributable to known diagnoses which 
neither occurred in nor were caused by service.  
Specifically, the skin rash was diagnosed as tinea versicolor 
and the sinus/throat condition was diagnosed as allergic 
rhinosinusitis with pharyngitis and chronic tonsillitis.  In 
addition, service connection was denied for PTSD because 
there was no confirmed diagnosis of PTSD and the evidence was 
inadequate to verify that the claimed stressors actually 
occurred.  The veteran did not appeal this decision.  

In March 2004, he sought to reopen a claim for service 
connection for a skin rash, a sinus/throat condition, and 
PTSD.  The Board notes that the law then, just as it does 
now, provides that service connection will be granted if it 
is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. § 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

In addition, compensation may be paid to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability due to undiagnosed illnesses or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more, following such service.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

Evidence associated with the claims file at the time of the 
original denials includes service medical records; VA 
examination reports dated in June 1995 and December 1995; 
written statements from the veteran; and a lay statement from 
the veteran's father.  Evidence received since then include 
VA treatment records, VA examination reports dated in August 
2004 and November 2005; private medical evidence from M. 
Rodríguez Rosario, M.D.; a VA hospital summary dated in 
October 2004; various written statements from the veteran; 
personal hearing transcripts dated in June 2005 and April 
2006; and lay statements from the veteran's mother, brother, 
aunt, and co-worker.  However, with respect to the claims for 
a skin rash and sinus and throat condition, these treatment 
records do not relate any current conditions to service.  

In support of his claim, the veteran submitted numerous 
statements and testified at a personal hearing in April 2006 
that his skin rashes and sinus/throat condition first 
manifested in the Persian Gulf in March 1991.  However, he 
further testified that he did not seek treatment for these 
conditions in service and only acknowledged their existence 
in letters to his mother.  It was not until November 1994 
that he sought medical treatment.  He contends that these 
conditions are the result of exposure to environmental 
contaminants; biological, chemical, and toxic agents; and 
vaccines and preventative medicines administered while 
serving in the Persian Gulf.  

Further, the Board has reviewed the multiple written 
statements submitted by the veteran as well as his hearing 
testimony.  In effect, he maintains that he suffers from a 
skin rash and a sinus/throat condition as a result of 
exposure to toxic agents in the Persian Gulf.  Although these 
recent statements were offered since the September 1997 
decision, this evidence was implicit in the claims and 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claims for a skin condition and sinus/throat condition as 
required under the applicable statutory and regulatory 
provisions as he reported these contentions at the time of 
his earlier claim.  

Moreover, although VA treatment records received since the 
September 1997 decision reflect continuing treatment for 
tinea versicolor and allergic rhinosinusitis with pharyngitis 
and chronic tonsillitis, there is no competent medical 
opinion of record linking them to the veteran's period of 
active duty service.  Furthermore, as the conditions are 
diagnosed, they can not be evaluated as undiagnosed illnesses 
or a combination of undiagnosed illnesses that became 
manifest either during active duty in the in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, following such service.  

In sum, the Board finds that the additional evidence as his 
skin and sinus/throat condition submitted since the September 
1997 rating decision is not new and material, does not raise 
a reasonable possibility of substantiating the veteran's 
claim, and does not warrant reopening of the claims of 
service connection.  As such, the RO's September 1997 
decision is final and the veteran's claim to reopen is 
denied.

With respect to the claim for PTSD, the Board finds that VA 
treatment records and private medical records which provide a 
diagnosis of PTSD linked to in-service, combat-related 
stressors serve as a basis for reopening his previously 
denied claim. Indeed, this evidence was not previously before 
agency decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
last final decision in September 1997.  Thus, the 
requirements under 38 C.F.R. § 3.156(a) have been satisfied 
and the claim PTSD claim is reopened.

II.  Service Connection for PTSD

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  See 38 C.F.R. § 3.304(f) (2007).  

When asked to interpret the regulations, with respect to the 
first element (a diagnosis of PTSD), the United States Court 
of Appeals for Veterans Claims (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  

Moreover, the Veterans Claims Court concluded that "under 
the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of predisposition toward development of 
that condition."  Id. at 141 (incorporating the "eggshell 
plaintiff" rule to service connection awards).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  

Under the current regulations, the reference to combat 
citations was removed.  Nonetheless, if the "claimed 
stressor [was] not combat related, a veteran's lay testimony 
regarding in-service stressors [was] insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. As an initial matter, the Board 
notes that the service medical records reflect no psychiatric 
complaints or treatment.  At the time of military discharge, 
his psychiatric evaluation was normal.  

The veteran filed to reopen his claim for, among other 
things, PTSD in March 2004.  He identified his stressors as 
seeing dead Iraqi soldiers while traveling between Tallil Air 
Base and Nasiriyah, Iraq, in approximately January or 
February 1991; and witnessing Iraqi scud missiles intercepted 
overhead by U.S. Patriot missiles while at a military 
compound in Saudi Arabia in January 1991.

Post-service medical evidence offers conflicting medical 
opinions concerning the veteran's psychiatric diagnoses.  The 
veteran was afforded a VA PTSD examination in August 2004, in 
which he was diagnosed with a depressive disorder, not 
otherwise specified.  The veteran was afforded another VA 
PTSD examination in November 2005, in which he was diagnosed 
with panic disorder.  Based on a thorough review of the 
claims folder, the examiners concluded that the veteran did 
not meet the DSM-IV stressor criterion and did not meet the 
DSM-IV criteria for a PTSD diagnosis.  

However, the veteran has been diagnosed as having PTSD by 
multiple other sources.  An October 2004 VA hospital 
discharge summary diagnosed the veteran with chronic PTSD and 
moderate combat-related trauma after participating in a 45-
day residential PTSD treatment program.  A May 2004 VA 
psychological treatment note written by Dr. M. T. Ramirez 
Mella diagnosed the veteran with PTSD and opined that the 
condition was related definitively to combat experiences 
while he was in the Persian Gulf.  

Similarly, in correspondence dated in June 2006, M. Rodríguez 
Rosario, M.D, the veteran's private psychiatrist, indicated 
that he had been in her office intermittently for PTSD 
treatment and opined that his psychological condition was 
related to combat.  A March 2005 private treatment note from 
Dr. Rodríguez Rosario diagnosed him with major depression and 
PTSD.  Affording the veteran the benefit of the doubt, the 
Board finds that these treatment records support a current 
diagnosis of PTSD.

Next, the veteran's current diagnosis has been related to 
military service. Specifically, as indicated above, the 
veteran's private psychiatrist and treating VA staff 
physician both opined that his PTSD was related to combat 
experiences.  Therefore, the medical evidence establishes 
that the veteran's current psychiatric disorder is related to 
military service.

Having determined that the veteran has a current diagnosis of 
PTSD and medical evidence establishing a link between current 
symptoms and an in-service stressor, the Board will consider 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.  

The Veterans Claims Court has determined that there need not 
be corroboration of every detail, including the veteran's 
personal participation in the claimed stressor.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  In Suozzi, the Veterans 
Claims Court stressed that the veteran cannot be "detached 
and protected from events that affected his company."  More 
recently, the Veterans Claims Court concluded:

[t]he veteran . . . submitted his unit 
log and unit records . . . , independent 
descriptions of rocket attacks his unit 
experienced . . . , which would, when 
viewed in the light most favorable to the 
veteran, objectively corroborate his 
claim of having experienced rocket 
attacks . . . Although the unit records 
do not specifically state that the 
veteran was present during the rocket 
attacks, the fact that he was stationed 
with a unit that was present while such 
attacks occurred would strongly suggest 
that he was, in fact, exposed to the 
attacks.

See Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this case, the veteran has claimed that he was in close 
proximity to scud missile attacks.  He further indicated that 
his unit was placed under mission-oriented protective posture 
(MOPP) IV, as they were forced to wear gas masks due to fear 
that the missiles were outfitted with biological and/or 
chemical warheads.  He also indicated that he saw the burning 
and mutilated bodies of Iraqi soldiers while moving between 
Tallil Air Base and Nasiriyah, Iraq.  

Service records indicate that the veteran served as a man-
portable air-defense systems (MANPADS) crew member with the 
3rd Battalion (Airborne), 4th Air Defense Artillery Regiment 
of the 82nd Airborne Division.  Records from the Center for 
Unit Records Research (CURR) confirm that 82nd Airborne 
Division began to move forward into Iraq in January 1991.  
During the air campaign, elements of the 3rd Battalion 
(Airborne), 4th Air Defense Artillery Regiment, were called 
upon to engage Iraqi mounted patrols with Vulcan direct 
fires.  Finally, the report indicated that as the 82nd 
Airborne Division moved forward during the ground war phase 
in February 1991, it is likely that the soldiers viewed the 
"death and destruction of war" (although anecdotal 
incidents were not researchable).  In addition, an Officer's 
Log Report of the 82nd Airborne Division dated on January 21, 
1991, documented scud missile attacks and Patriot missile 
interceptions.  

While the records do not support his contentions that he 
individually experienced scud missile interceptions and 
witnessed the bodies of dead Iraqi soldiers, the veteran's 
statements as to the events between January 1991 and February 
1991 are generally corroborated by unit records.  Given the 
current diagnosis of PTSD, which has been medically linked to 
the in-service incidents, the Board finds that the evidence 
is sufficient to corroborate that the stressors actually 
occurred.  

In sum, the record shows a diagnosis of PTSD, medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and evidence that the veteran's unit was 
in close proximity to scud missile interceptions and likely 
witnessed the "death and destruction of war."  For those 
reasons, the Board finds that the veteran's claim for PTSD 
should be granted.

III  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
March 2004 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained service medical records, VA 
treatment records, and unit records.  The veteran submitted 
additional medical records, written statements, lay 
statements from family members and co-workers, and additional 
unit records.  Further, he was provided an opportunity to set 
forth his contentions during personal hearings in June 2005 
and April 2006.  In addition, he was afforded VA medical 
examinations in August 2004 and November 2005.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

The application to reopen a claim of entitlement to service 
connection for a sinus and throat condition is denied.

The application to reopen a claim of entitlement to service 
connection for a skin condition is denied.

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


